Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 10, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0029502, as recited in previous OA).
As for claim 1, Lee et al. disclose in Figs. 2/3 and the related text a display panel, comprising: 
a first substrate 20 and a second substrate 30 disposed opposite to the first substrate 20;
an encapsulation layer 310 disposed between the first substrate 20 and the second substrate 30; 
a display region DA and an encapsulation region 310 disposed at a periphery of the display region DA (fig. 1-3); and 
a reflective layer 250 disposed at the encapsulation region 310 and between the first substrate 20 and the encapsulation layer 310 (fig. 1-3), 

the reflective layer includes a first reflective region (right 250) and a second reflective region (left 250) which are configured to satisfy at least: 
in a first (horizontal) direction (fig. 2/3), a gap between the first reflective region (right 250) and the second reflective region (left 250) is greater than or equal to a first predetermined distance (any distance of DA region), wherein the first direction is pointing from the display region DA to the encapsulation region 310 (fig. 2/3), and the gap physically divides that reflective layer 250 into the first reflective region (right 250) and the second reflective region (left 250), such that the reflective layer 250 is discontinuous in the first (horizontal) direction (Figs. 2/3). 

As for claim 4, Lee et al. disclose the display panel according to claim 1, wherein: 
in the first (horizontal) direction, the gap between the first reflective region (right 250) and the second reflective region (left 250) is greater than or equal to the first predetermined distance (any distance of DA region); 
both the first reflective region (right 250) and the second reflective region (left 250) are disposed surrounding display region DA (fig. 3); and the first reflective region (right 250) has a first (left) side away from the display region DA and an opposing second (right) side, and the second reflective region (left 250) is disposed at the first side of the first reflective region (right 250) (fig. 3). 

As for claim 5, Lee et al. disclose the display panel according to claim 4, wherein: 

in the first (horizontal) direction (fig. 3), a gap between the first encapsulation region and the second encapsulation region is greater than or equal to a third predetermined distance (any other distance of DA, fig. 3); and the first encapsulation region has a first (left) side away from the display region and an opposing second (right) side, and the second encapsulation region is disposed at the first side of the first encapsulation region (fig. 3).  

As for claim 7, Lee et al. disclose the display panel according to claim 5, wherein: 
in a (vertical) direction perpendicular to the first substrate 20, the first reflective region (right 250) is located within a region covered by the first encapsulation region (fig. 3), and the second reflective region (left 250)  is located within a region covered by the second encapsulation region (fig. 3).  

As for claim 8, Lee et al. disclose the display panel according to claim 4, wherein: -4-Attorney's Docket No.: 00189.0311.00US 
the reflective layer further includes a plurality of third reflective regions (middle 250) disposed surrounding the display region DA (fig. 3) and gradually away from the display region along the first (horizontal) direction (fig. 3); and a gap 320a between adjacent ones of the plurality of reflective regions 250 is greater than or equal to the first predetermined distance (any distance of DA, fig. 3).  


in the second (vertical) direction, the gap between the first reflective region (right 250) and the second reflective region (left 250) is greater than or equal to the second predetermined distance (another distance DA in vertical direction); -5-Attorney's Docket No.: 00189.0311.OOUSthe first reflective region surrounds a partial area of the display region DA (fig. 2-3); and the second reflective region surrounds another partial area of the display region DA (fig. 2-3).  

As for claim 16, Lee et al. disclose the display panel according to claim 1, wherein: the reflective layer 250 includes a metal material (¶0104).  

As for claim 18, Lee et al. disclose the display panel according to claim 1, wherein: the encapsulation layer 310 includes a glass frit composition, and the glass frit composition includes a glass frit and an additive (¶0049). 

As for claim 19, Lee et al. disclose in Figs. 2/3 and the related text a display device, comprising: -7-Attorney's Docket No.: 00189.0311.OOUS 
a display panel, wherein the display panel comprises: 
a first substrate 20 and a second substrate 30 disposed opposite to the first substrate 20; 
an encapsulation layer 310 disposed between the first substrate 20 and the second substrate 30; 

a reflective layer 250 disposed at the encapsulation region 310 and between the first substrate 20 and the encapsulation layer 310 (fig. 2), wherein the encapsulation layer 310 is disposed at the encapsulation region, the reflective layer 250 includes a first reflective region (right 250, Fig. 3) and a second reflective region (left 250, fig. 3) which are configured to satisfy at least: 
in a first (horizontal) direction, a gap between the first reflective region (right 250) and the second reflective region (left 250) is greater than or equal to a first predetermined distance (any distance of DA), wherein the first (horizontal) direction is pointing from the display region to the encapsulation region (fig. 3), and the gap physically divides the reflective layer 250 into the first reflective region (right 250) and the second reflective region (left 250), such as that the reflective layer 250 is discontinuous in the first (horizontal) direction (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Cho et al. (US 2015/0060789, as recited in previous OA).
As for claim 17, Lee et al. disclose substantially the entire claimed invention, as applied in claim 1, except the reflective layer has a mesh surface.  
Cho et al. teach in Figs. 1, 5 and the related text a reflective layer 160 has a mesh surface (¶0048, 0051, 0069 and 0070).
Lee et al. and Cho et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee et al. to include reflective layer has a mesh surface as taught by Cho et al, in order to provide high light efficiency (Choi et al. ¶0051).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's response filed on 05/24/2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 9-10, with respect to the rejections of claims 1 and 19 that Lee et al. does not disclose “the gap physically divides the reflective layer into the first reflective region and the second reflective region, such that the reflective layer is discontinuous in the first direction” have been fully considered but they are not persuasive in view of the following reasons. 
Fig. 3 of Lee et al. clearly teach the gap physically divides the reflective layer 250 into the first reflective region (right 250, as shown in fig. 3) and the second reflective region (left 250, as shown in fig. 3), such that the reflective layer is discontinuous in the first (horizontal) direction (fig. 3).
Therefore, Lee et al. still disclose the claimed invention.  
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811